Citation Nr: 1103757	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-17 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
service-connected lumbosacral strain.  

2.  Entitlement to an evaluation in excess of 10 percent for 
service-connected post arthroscopic surgery, with mild 
degenerative changes, of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shabnam Keyvan




INTRODUCTION

The Veteran served on active duty from April 1981 to March 1990.  

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from the April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in North 
Little Rock, Arkansas.  The April 2006 rating decision granted a 
temporary total evaluation of 100 percent for the Veteran's 
service-connected right knee disability, effective from March 16, 
2006 to May 31, 2006, and continued the previously-assigned 
10 percent evaluation from June 1, 2006.  Also by the April 2006 
rating action, the RO denied a disability evaluation greater than 
20 percent for the service-connected lumbosacral strain.  The 
Veteran appealed this decision to BVA, and the case was referred 
to the Board for appellate review.  

For the reasons set forth below, this appeal is being REMANDED to 
the RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the Veteran if further action is required.


REMAND

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires VA to assist a claimant in obtaining that evidence.  38 
U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. §3.159(2010).  
Such assistance includes providing the claimant a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 
(2010).  

The Veteran is currently service-connected for lumbosacral 
strain, evaluated as 20 percent disabling and for post 
arthroscopic surgery, with mild degenerative changes, of the 
right knee, evaluated as 10 percent disabling.  The Veteran 
contends that the symptoms arising from his lumbosacral strain 
and right knee condition are more severe than the disability 
ratings reflect.  After a complete and thorough review of the 
claims folder, the Board finds that a remand of these increased 
rating claims for further development of the record is necessary.  

The record reflects that the Veteran was last afforded VA 
examinations for his service-connected low back and right knee 
disabilities in April 2007.  With respect to his back condition, 
the Veteran complained of a "constant pinching" sensation in 
his low back which on a scale of one to ten (one being the least 
pain and ten being the worst) he rated as a seven.  The Veteran 
reported that his back pain has become worse since he underwent 
an anterior cruciate ligament (ACL) reconstruction on his right 
knee in March 2006.  Indeed, during a May 2006 VA treatment 
visit, the Veteran explained that after undergoing this 
procedure, the way he walked changed, and he feels this may have 
aggravated his back pain.  He further stated that he experiences 
flare-ups roughly twice a year, the flare-ups last a month, and 
during these times, on a scale of one to ten, his pain is rated 
as a ten.  Upon physical examination of his low back, he was 
shown to have forward flexion to 90 degrees, extension to 20 
degrees, left and right lateral flexion to 20 degrees, and left 
and right rotation to 45 degrees.  No neurological abnormalities 
were shown.  

During the April 2007 VA examination, the Veteran also reported 
multiple problems with his right knee disability, both at work 
and outside of work.  The Veteran works as a Correctional 
Counselor for a federal prison in Arkansas, and, due to his right 
knee disorder, he is unable to respond to emergencies because he 
has difficulty running.  He states that this knee swells whenever 
he attempts to do anything and that he experiences pain and 
swelling in his right knee every day upon climbing thirteen 
flights of stairs to get to his office.  According to the 
Veteran, the cortisone shots that he has been receiving have not 
alleviated the pain.  He also states that he is unable to 
participate in any sports or activities due to his knee pain, 
that his ability to walk and stand is limited, and that he has 
trouble riding in a car due to the stiffness and pain.  The 
Veteran wears a brace on his right knee and has undergone several 
surgical procedures for his knee condition throughout the years, 
including the March 2006 ACL reconstruction.  Upon physical 
examination of his right knee, he was shown to have extension to 
0 degrees and flexion to 100 degrees.  

In the January 2010 Informal Hearing Presentation (IHP), the 
Veteran, through his representative, maintains that his back and 
right knee disabilities have worsened since his April 2007 VA 
examination.  The Veteran's representative maintains that in 2006 
the Veteran was incapacitated for four weeks due to physician 
prescribed bed rest.  The representative also asserts that the 
Veteran's job requires a great deal of walking, thus further 
aggravating his back and right knee condition.  

Generally, when a claimant asserts that the severity of a 
disability has increased since the most recent rating 
examination, an additional examination is appropriate.  
VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 
10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 
(1994).  In addition, the duty to assist includes providing a 
thorough and contemporaneous medical examination, especially 
where it is necessary to determine the current level of a 
disability.  See Peters v. Brown, 6 Vet. App. 540, 542 (1994).  
Therefore, the Board finds that a remand of the Veteran's 
increased rating claims is required to provide him an additional 
VA examination to ascertain the current nature and severity of 
his service-connected lumbosacral strain and right knee 
disability.  

Further review of the record reflects that the Veteran regularly 
receives treatment for his low back and right knee disabilities 
at the VA Medical Center (VAMC) in Memphis, Tennessee.  As this 
matter is being returned for further development, the Veteran's 
updated VA treatment records should also be obtained upon remand.  

In order to give the Veteran every consideration with respect to 
the present appeal and to ensure due process, it is the Board's 
opinion that further development of the case is necessary.  

Accordingly, the case is REMANDED for the following action:

1.	Issue to the Veteran a Veterans Claims 
Assistance Act of 2000 notice letter 
pertaining to his claims for increased 
ratings for his service-connected low back 
and right knee disabilities.  

2.	Obtain and associate with the claims 
folder copies of records of any low back 
and right knee treatment that the Veteran 
may have received from the Memphis, 
Tennessee VAMC since August 2007.  

3.	Thereafter, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and extent of the service-
connected post arthroscopic surgery, with 
mild degenerative changes, of the right 
knee.  The claims folder must be made 
available to and be reviewed by the 
examiner in conjunction with the 
examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  

All pertinent pathology associated with 
the service-connected right knee 
disability should be noted in the 
examination report.  In addition, the 
examiner should discuss limitation of 
motion, instability, or any ankylosis 
associated with this disorder.  

Also, the examiner should discuss whether 
the Veteran's right knee disability 
exhibits weakened movement, excess 
fatigability, or incoordination that is 
attributable to the applicable service-
connected disorder.  If feasible, this 
determination should be expressed in terms 
of the degree of additional range of 
motion lost.  The examiner should also 
discuss the degree to which pain could 
significantly limit functional ability 
during flare-ups or when the Veteran uses 
his right knee repeatedly over a period of 
time.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected right knee disability on 
the Veteran's ability to work.

A complete rationale for all opinions 
expressed must be provided.  

4.	In addition, schedule the Veteran for an 
appropriate VA examination to determine 
the nature and extent of the service-
connected lumbosacral strain.  The claims 
folder must be made available to and be 
reviewed by the examiner in conjunction 
with the examination.  Any testing deemed 
necessary, including X-rays, should be 
performed.  All pertinent pathology 
associated with the service-connected 
lumbosacral strain disability should be 
noted in the examination report.  

In particular, the examiner should note 
the presence or absence of favorable or 
unfavorable ankylosis of the Veteran's 
entire thoracolumbar spine and of 
unfavorable ankylosis of his entire spine.  
Also, the examiner should identify any 
neurological pathology related to the 
service-connected lumbar spine disability 
(including the nerves involved) and fully 
describe the extent and severity of those 
symptoms.  

The examiner should also document the 
number of weeks, if any, during the past 
12 months, that the Veteran has had 
"incapacitating episodes."  [The Board 
points out that "incapacitating episodes" 
are defined as a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed 
by a physician and treatment by a 
physician.]  

Also, the examiner should provide the 
ranges of motion of the Veteran's lumbar 
spine.  The examiner should note whether-
upon repetitive motion of the Veteran's 
low back-there is any pain, weakened 
movement, excess fatigability, or 
incoordination on movement, and whether 
there is likely to be additional range of 
motion loss due to: (1) pain on use, 
including during flare-ups; (2) weakened 
movement; (3) excess fatigability; or 
(4) incoordination.  The examiner should 
also describe whether pain significantly 
limits functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly.  If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected low back disability on 
the Veteran's ability to work.

A complete rationale for all opinions 
expressed must be provided.  

5.	Following completion of the above, 
re-adjudicate the issues of entitlement to 
increased ratings for the 
service-connected lumbosacral strain and 
right knee disability.  If the decisions 
remain in any way adverse to the Veteran, 
he and his representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include the 
applicable law and regulations considered 
pertinent to these issues as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by the 
RO; however, the Veteran is advised that failure to report for 
any scheduled examination may result in the denial of his claims.  
38 C.F.R. § 3.655 (2010).  The appellant has the right to submit 
additional evidence and argument on the matters that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims (Court) for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2010).  



_________________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).  


